Title: To Thomas Jefferson from Caesar A. Rodney, 25 August 1802
From: Rodney, Caesar A.
To: Jefferson, Thomas


          
            Honored & Dear Sir
            Wilmington Augt. 25. 1802
          
          I regretted that the Secretary of the Treasury was obliged to pass thro’ this place without making any stay, in order to make the arrangement relative to the fixing piers within this state, proposed by Col. Hall, and which you were kind enough to approve of. Doctr. Alexander however, shewed me the other day, a communication from Mr. Gallatin on this subject as it related to New Castle, satisfactory to them. Many of our Citizens supposing that this place has claims on the same subject, I beg you will direct Mr. Gallatin to authorise the Corporation, to have a report made, of their harbour Creek &c. and of such place as may be deemed suitable for piers, together with a plan or draught of the same. The style of the corporation is the Burgesses & Assistants of the Borough of Wilmington.
          Electioneering goes on with great zeal & spirit on the Republican side. I trust the old adage, magna est veritas et prevalebit, will be proved correct, by the result. Yours most Sincerely
          
            C. A. Rodney.
          
        